ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Judge.
A statement of facts which was timely filed in the trial court has been received and filed and will be considered.
Appellant agrees that he received a fair and impartial trial up to the time the state and defense closed and the charge was prepared, and the sufficiency of the evidence to sustain the conviction is not challenged.
Appellant testified that he took the cattle from the pen of the prosecuting witness and sold them under the mistaken belief that they were his own.
The contention is advanced that the trial court erred in per*613mitting the state to reopen after both sides had closed, and in allowing witnesses who had violated the rule to testify and contradict appellant’s defense.
That the rule had been invoked and violated is shown only as a ground of objection, made for the first time during the examination of the third and last witness recalled by the state after being allowed to reopen.
We find in the record no facts upon which we would be authorized to hold that the trial judge abused his discretion in allowing the State to reopen, or in permitting the witnesses recalled by the state to testify. In the absence of such a showing we are not authorized to reverse the conviction. 42 Texas Jur. 104, Sec. 75, and cases cited. See also Palm v. State, 149 Texas Cr. Rep. 456, 195 S.W. 2d 354.
Appellant’s motion for rehearing is overruled.